Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      
This office action is responsive to the Amendment and Remarks filed 4 March 2022, wherein claims 8-10 and 12-14 were canceled. Claim 11 was amended from being drawn to the non-elected “method of obtaining of smectic A composition” to a “smectic A composition according to claim 4”. Subsequently, claims 1-7, 11, 15, and 16 are pending and presently under consideration in this application. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, 15 and 16, in the reply filed on 4 March 2022 is acknowledged. 
Claim 11 was amended from being drawn to the non-elected “method of obtaining of smectic A composition” to a “smectic A composition according to claim 4”, and as such is presently under consideration.
Claims 8-10 and 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4 March 2022, wherein applicants have canceled the aforementioned claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 11, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as being vague and indefinite when it recites “smectic A composition with the positive dielectric anisotropy exhibiting a monolayer smectic A structure (SmA1), which shows a phase transition from a smectic A phase to an isotropic phase (SmA-Iso) or a phase transition from a smectic A phase through a nematic phase to an isotropic phase (SmA-N-Iso) and” (emphasis added); the scope of the protection sought by the phrases “exhibiting a monolayer smectic A structure” and “which shows a phase transition” is not clear since claim 1 is drawn to a composition. Claim 1 fails to particularly point out and distinctly claim the smectic A composition.
Claim 1 is rejected as being vague and indefinite when it recites “at least two fluorinated compounds selected from the families of fluorinated derivatives of biphenyls and terphenyls expressed by the general formulae 1-12” (emphasis added); the scope of the protection sought is not clear. Regarding claim 1, the phrase the "families" renders the claim indefinite because the claim includes biphenyls and terphenyls not actually disclosed (those encompassed by the "families"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d). Claim 1 fails to particularly point out and distinctly claim the contents of the claimed smectic A composition.
Claim 2 is rejected as being vague and indefinite when it recites “at least one four-ring fluorinated compound preferably selected from the compounds expressed by the general formulae 13-18” (emphasis added); the scope of the protection sought by “preferably” is not clear. Regarding claim 2, the phrase "preferably" renders the claim indefinite because the claim includes “four-ring fluorinated compounds” not actually disclosed (those not encompassed by "compounds expressed by the general formulae 13-18"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d). Claim 2 fails to particularly point out and distinctly claim the contents of the claimed smectic A composition.
Claim 2 is rejected as being vague and indefinite when it recites “or two or all said compounds“ (emphasis added); the scope of the protection sought is not clear. Claim 2 fails to particularly point out and distinctly claim the antecedent basis of “all said compounds” in the claimed smectic A composition.
Claim 3 is rejected as being vague and indefinite when it recites “at least one liquid crystalline cyano_compound preferably selected from compounds expressed by the general formulae 4-12” (emphasis added); the scope of the protection sought by “preferably” is not clear. Regarding claim 3, the phrase "preferably" renders the claim indefinite because the claim includes “liquid crystalline cyano_compound”s not actually disclosed (those not encompassed by "compounds expressed by the general formulae 4-12"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d). Claim 3 fails to particularly point out and distinctly claim the contents of the claimed smectic A composition.
Claim 3 is rejected as being vague and indefinite when it recites “at least one liquid crystalline cyano_compound preferably selected from compounds expressed by the general formulae 4-12, wherein the terminal fluorine atom (F) is replaced by the cyano group (CN)” (emphasis added); the scope of the protection sought is not clear. The compounds of formula 4-12 clearly have a terminal F atom, so replacing the F atom therein each of the compounds of formulae 4-12 with a CN group results in entirely different compounds, and thus they cannot be referred to as compounds “expressed by the general formulae 4-12”. Naming them may introduce new matter into the specification, so the Examiner suggests simply including the structural formulae 4-12 having the terminal F atom replaced with a CN group, such as follows
    PNG
    media_image1.png
    88
    309
    media_image1.png
    Greyscale
, naturally, with the substituent R1 defined. Claim 3 fails to particularly point out and distinctly claim the contents of the claimed smectic A composition.
Claim 4 and 15 are rejected as being vague and indefinite when they each recite “the substituents R12 and R14 are an alkyl group containing independently from 1 to 25 carbon atoms, preferably from 12 to 18 carbon atoms” and “wherein R14 is preferably an alkyl group containing from 2 to 18 carbon atoms” (emphasis added); the scope of the protection sought is not clear. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 4 and 15 each recite the broad recitation “containing independently from 1 to 25 carbon atoms”, and the claim also recites “preferably from 12 to 18 carbon atoms” and “wherein R14 is preferably an alkyl group containing from 2 to 18 carbon atoms” which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 4 and 15 each fail to particularly point out and distinctly claim the substituents R12 and R14.
Claims 4 and 15 are rejected as being vague and indefinite when they each recite “in the formula 23 symbols A and B denote a part of the ring containing from two to five methylene groups leading to specially preferable compounds with the system of rings expressed by formulae 24 (A=5, B=3) or 25 (A=4, B=2)” (emphasis added); the scope of the protection sought by “specially preferable compounds” is not clear. Regarding claims 4 and 15, the phrase "specially preferably" renders the claim indefinite because the claim includes compounds of formula 23 not actually disclosed (those not encompassed by "specially preferable"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d). Claims 4 and 15 each fail to particularly point out and distinctly claim the contents of the claimed smectic A composition.
Claims 4, 5, 15 and 16 are rejected as being vague and indefinite when they each recite “the anion Y− denotes an organic or an inorganic anion preferably: Clθ— (a), Brθ— (b), ClO4 θ— (c), CF3SO3 θ— (d), R5-SO3 θ— (e), SCNθ— (f)” (emphasis added); the scope of the protection sought is not clear. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 4, 5, 15 and 16 recite the broad recitation “an organic or an inorganic anion”, and the claim also recites “preferably: Clθ— (a), Brθ— (b), ClO4 θ— (c), CF3SO3 θ— (d), R5-SO3 θ— (e), SCNθ— (f)”” which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 4, 5, 15 and 16 each fail to particularly point out and distinctly claim the anion Y−.
Claims 4, 5, and 16 are rejected as being vague and indefinite when they each recite “wherein substituents R5, R6, R7 and R8 are meaning a hydrogen or an normal alkyl group or an iso-alkyl group or a sec-alkyl group each containing independently from 1 to 20 carbon atoms” (emphasis added); the scope of the protection sought by “an normal” alkyl group is not clear. Claims 4, 5 and 16 each fail to particularly point out and distinctly claim the substituents R5, R6, R7 and R8.
Claims 4 and 5 are rejected as being vague and indefinite when they each recite “and R9 is a branched alkyl group preferably the tert-butyl group” (emphasis added); the scope of the protection sought is not clear. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 4 and 5 recite the broad recitation “a branched alkyl group”, and the claim also recites “the tert-butyl group” which is the narrower statement of the limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 4 and 5 each fail to particularly point out and distinctly claim the substituent R9.
Claims 5 and 16 are rejected as being vague and indefinite when they each recite “at least one or more ionic dopants with a delocalized charge of cation selected from ionic compounds being complexes formed from the salts of alkaline metals preferably from potassium salts and crown ethers preferably expressed by the general formulae 27 and 28” (emphasis added); the scope of the protection sought is not clear. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 5 and 16 each recite the broad recitations “complexes formed from the salts of alkaline metals” and “crown ethers”, and the claim also respectively recites “potassium salts” and “expressed by the general formulae 27 and 28” which are the narrower statements of the limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 5 and 16 each fail to particularly point out and distinctly claim ionic dopants.
Claim 6 is rejected as being vague and indefinite when it recites “contains additionally simultaneously two kinds of ionic dopants” (emphasis added); the scope of the protection sought by “simultaneously” is not clear. Regarding the phrase "kinds of", it renders the claim indefinite because the claim includes ionic dopants not actually disclosed (those encompassed by "kinds of"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d). Claim 6 fails to particularly point out and distinctly claim the contents of the claimed smectic A composition.
Claim 7 is rejected as being vague and indefinite when it recites “into which a dye is added or a few dyes are added with isotropic or anisotropic absorption of light with preferably of formula 34 or 35 or an nonionic structure preferable an anthraquinone dye” (emphasis added); the scope of the protection sought is not clear. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation a dye “with isotropic or anisotropic absorption of light” and a dye with “an nonionic structure”, and the claim also respectively recites “preferably of formula 34 or 35” and “preferable an anthraquinone dye” which are the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claim 7 fails to particularly point out and distinctly claim the contents of the claimed smectic A composition.
Claim 11 is rejected as being vague and indefinite when it recites “wherein substituent R9 in orto-position to hydroxy group is a bulk substituent preferably tert-butyl group or an amine derivative expressed by formulae 30-33” (emphasis added); the scope of the protection sought is not clear. The Examiner assumes applicants made a typographical error, and intended to recite “ortho” in lieu of “orto”; notwithstanding that, since both R9 substituents are ortho to the hydroxy group, the scope of the protection sought is not clear. Also, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “a bulk substituent”, and the claim also recites “preferably tert-butyl group or an amine derivative expressed by formulae 30-33” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claim 11 fails to particularly point out and distinctly claim the substituent R9.
Claim 11 is rejected as being vague and indefinite when it recites “wherein the substituent R17 denotes preferably a hydrogen atom or a benzyl group or a benzoyl group” (emphasis added); the scope of the protection sought by “preferably” is not clear. Regarding claim 11, the phrase "preferably" renders the claim indefinite because the claim includes groups not actually disclosed (those not encompassed by "a hydrogen atom or a benzyl group or a benzoyl group "), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
Claim 15 is rejected as being vague and indefinite when it recites “wherein a first kind of ionic dopant is at least one or more ionic dopants with delocalized charge of cation” (emphasis added); the scope of the protection sought is not clear. Regarding the phrase "kind of", it renders the claim indefinite because the claim includes ionic dopants not actually disclosed (those encompassed by "kind of"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d). Claim 15 fails to particularly point out and distinctly claim the contents of the claimed smectic A composition.
Claim 16 is rejected as being vague and indefinite when it recites “wherein a second kind of ionic dopant is at least one or more ionic dopants with delocalized charge of cation” (emphasis added); the scope of the protection sought is not clear. Regarding the phrase "kind of", it renders the claim indefinite because the claim includes ionic dopants not actually disclosed (those encompassed by "kind of"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d). Claim 16 fails to particularly point out and distinctly claim the contents of the claimed smectic A composition.
Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure: U.S. Patent Nos. 8,999,195 and 8,956,548
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722